Citation Nr: 1234488	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-05 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.  

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for a bilateral leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, found that new and material evidence had not been received to reopen claims of service connection left and right knee disabilities and a left ankle disability.  It also determined that although service connection had previously been denied for a right ankle disability, but that the Veteran had not been properly notified of the decision and, in essence the denial was not final.  The RO again denied entitlement to service connection for a right ankle disability, and also denied entitlement to service connection for bilateral leg pain.

The issues of entitlement to service connection for a right and left knee disability and right and left ankle disability were previously denied in a June 2003 rating decision.  Generally, where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

However, as explained below, the July 2003 notice letter regarding that rating decision and the Veteran's appellate rights did not include the issue of entitlement to service connection for a right ankle disability.  Therefore, the decision did not become final with respect to that issue and it will be considered herein on the merits without the need for new and material evidence.  See AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008); 38 C.F.R. §§ 3.103, 20.1103 (2011).  

In addition, while the Veteran submitted service treatment records in connection with his current claim to reopen the bilateral knee and left ankle issues, those records are duplicative of those considered in the June 2003 rating decision.  Therefore, new and material evidence is still required to reopen those service connection issues.  See 38 C.F.R. § 3.156(c) (2011) (when service department records are submitted for a claim to reopen, VA will reconsider a prior decision without the need for new and material evidence only if said records are new and relevant).  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for a bilateral leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In June 2003, service connection for a right knee, left knee, and left ankle disability was denied in an unappealed rating decision; no notice of disagreement or evidence was received within one year of notice of that decision.  

2.  Evidence received since the June 2003 rating decision is cumulative or redundant of the evidence previously of record.

3.  A current right ankle disability has not been demonstrated.  



CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied the claim for service connection for a right knee, left knee, and left ankle disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the June 2003 rating decision is not new and material or sufficient to reopen the claim for service connection for a right knee, left knee, and left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2011).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a pre-adjudication letter issued in May 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was advised in the May 2006 letter to submit all relevant evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the May 2006 letter.  

The Court has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The May 2006 VCAA letter correctly stated that the Veteran had been previously denied service connection benefits, of which he was informed in a July 2003 letter.  However, the May 2006 VCAA letter incorrectly stated that he was previously denied service connection for a bilateral ankle and right knee disability.  As explained below, the bilateral knee and left ankle issues were denied in a June 2003 rating decision that became final.  As the Veteran was not provided notice of the decision and his appellate rights regarding the right ankle, that decision did not become final and Kent notice is not required.  The letter correctly informed the Veteran of the general criteria necessary for reopening a previously denied claim, namely new and material evidence, but did not explain the specific reason for the prior denial.  

To the extent that the Veteran was not provided with pre-adjudication notice of some of the information required by the VCAA and Kent for his right and left knee and left ankle claim, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  No such allegation or showing of prejudice has been made here.

In any event, the Board is unable to discern any prejudice.  The May 2006 letter advised the Veteran of the need for new and material evidence, that such evidence must raise a reasonable possibility that when considered with all the evidence of record, new and old, the outcome would change, and that the evidence could not simply be redundant or cumulative of that which had been previously considered.   The May 2006 letter, as well as theFebruary 2007 rating decision and a January 2009 statement of the case directed the Veteran to the June 2003 rating decision.

The June 2003 rating decision had been sent to the Veteran with a July 2003 letter and which explained the reasons for the original denial of service connection for the right and left knee and left ankle disabilities.  He thereby received actual notice of the reasons for the prior denial.  Therefore, the Veteran has not been prejudiced by any deficiencies of notice in this case.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
The Veteran has not identified any additional or outstanding records in this case.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical opinion in response to his claim for service connection for a right ankle disability of his applications to reopen the previously denied claims.  

There is no comment evidence of a current right ankle disability or of signs and symptoms of such a disability, either through medical or lay evidence.  Rather, the Veteran has reported symptoms of the lower legs, apart from the joints, but has not reported symptoms in the right ankle.  

For a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2012).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claim to Reopen--Right Knee, Left Knee, and Left Ankle

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002); see 38 C.F.R. § 3.156(b).

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a right knee, left knee, and left ankle disability was denied in a June 2003 rating decision on the basis that the evidence did not demonstrate a current disability incurred during or as a result of service.  The Veteran received notice of this decision regarding these issues and his appellate rights in July 2003.  He did not submit a notice of disagreement within one year; nor was any additional, relevant evidence received during that period.  Therefore, the decision became final with respect to the right knee, left knee, and left ankle claims.  38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).

The evidence of record at the time of the June 2003 decision included the Veteran's service medical records, which showed multiple findings related to the lower extremities, including stress fractures of the legs, shin splints, and bilateral ankle injuries.  Also of record was the report of a May 2003 VA examination, on which it was found after physical examination and diagnostic testing that the knees and ankles were within normal limits with full range of motion and no abnormalities shown on X-ray.  The RO determined that the evidence did not establish the existence of current right knee, left knee, and left ankle disabilities.  

Since notice of the June 2003 rating decision was issued, the Veteran has only submitted duplicative service treatment records which were previously considered in the original denial of service connection.  He was advised in the May 2006 VCAA letter that he should send any medical evidence he had in his possession or that he could identify any treatment, provide any necessary authorizations, and VA would obtain the evidence for him.  

The Veteran has not identified any evidence of current treatment or records not yet obtained.  Moreover, the Veteran has not reported any current symptoms related to his bilateral knees or left ankle.  His statements, including a January 2008 notice of disagreement and a February 2009 VA Form 9 have involved his bilateral legs, for which he currently has a separate pending appeal, without any mention of the knees or ankles.  

There is no new evidence, in that everything received since the prior denial is duplicative.  Even assuming arguendo that it was new, it fails to show that the Veteran has a current right knee, left, knee, or left ankle disability, which was the basis for the prior denial.  It does not raise a reasonable possibility of substantiating the claim and would not trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  Therefore, the new evidence does not raise a reasonable possibility of substantiating the claim.  As such, the evidence is not material and the claim to reopen must be denied.

Service Connection- Right Ankle 

As noted above, the Veteran was originally denied service connection for a right ankle disability in a June 2003 rating decision.  However, the Veteran did not receive notice of that rating decision as it related to the right ankle issue and did not receive notice of his rights to appeal that denial.  The July 2003 notice letter did not list or discuss the right ankle issue.  Therefore, the decision did not become final with respect to that issue and it will be considered herein on the merits without the need for new and material evidence.  See AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008); 38 C.F.R. §§ 3.103, 20.1103 (2011).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, the evidence does not demonstrate a current right ankle disability.  The Veteran was provided a VA examination in May 2003, where his right ankle was found to be normal without deformity or swelling.  He had full range of motion and power in his ankles and complained of pain on movement only in the left ankle.  His ankle pulses were palpable on both sides.  X-rays were also normal.  The examiner noted the Veteran's reports of ankle pain during service but found no right ankle disability upon physical examination or diagnostic testing.  

The Veteran has not submitted any treatment records or identified any outstanding records which may demonstrate a current disability.  He was informed by a March 2003 and the May 2006 letter of the evidence necessary to demonstrate service connection and the efforts VA would make to assist in obtaining evidence.  The evidence he has submitted are service treatment records.  

In addition, the Veteran has not reported any right ankle symptoms, treatment, or diagnosis during this appeal.  As previously noted, his statements have pertained to bilateral leg symptoms, for which he currently has a separate pending appeal, but do not report any current symptoms in the right ankle. 

Based on the forgoing, the Board finds that a current right ankle disability has not been demonstrated.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence has not been received, the claim for entitlement to service connection for a right knee disability is not reopened and the appeal is denied.

New and material evidence has not been received, the claim for entitlement to service connection for a left knee disability is not reopened and the appeal is denied.

New and material evidence has not been received, the claim for entitlement to service connection for a left ankle disability is not reopened and the appeal is denied.

Service connection for a right ankle disability is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In the January 2008 notice of disagreement and February 2009 VA Form 9 the Veteran reported pain in his bilateral legs, which he stated began during service and has continued since.  Service treatment records demonstrate treatment for bilateral leg pain as well as diagnoses of right and left leg stress fractures and shin splints.  A current bilateral leg disability was not noted during a May 2003 VA examination of the knees and ankles and the Veteran has not reported any treatment of a bilateral leg disability since service.  

Based on the forgoing, the Board finds that a VA examination in necessary to determine whether his current bilateral leg symptoms are etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether any current bilateral leg symptoms are related to disease or injury in military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current leg disability had its onset in service or is otherwise related to a disease or injury in service, including the stress fractures and shin splints noted in his service treatment records.  

The examiner should provide a rationale for the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

The examiner should specifically consider the Veteran's competent reports of symptoms that began in service and had continued since.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.  The absence of supporting medical records is not a sufficient reason to reject the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Veteran is also advised that failure without good cause to report for any scheduled examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


